DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species D in the reply filed on 1/25/2022 is acknowledged. Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, as the elected species embodiment does not recite a segment having only a plurality of distal struts and there being no allowable generic or linking claim. 	The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the limitation "the intermediate segment" in lines 11-12; “the distal end portion” in lines 16-17; “the distal section” in line 17; and “the second waist” in line 21. There is insufficient antecedent basis for these limitations in the claim. Appropriate correction is required. Claim 2, line 21, recites the limitation “the waist” in line 21. It is unclear if the waist of line 21 is intending to refer to the waist of line 5 or the second waist of line 21. Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2-9 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Brady et al. (US Pub. No. 2013/0345739; hereinafter Brady).
As best interpreted by the examiner, Brady discloses the following regarding claim 2: a method of retrieving vascular debris from a vasculature comprising: inserting into the vasculature of a patient at least a portion of a sheath (of the catheter) comprising a distal opening (paras. 0025-0030) and encasing two or more segments (886) (Fig. 35a) expandable from a collapsed state to an expanded state (paras. 0025-0030), each segment having a waist (please see annotated Figure A, below) comprising the radially largest region of the segment (Figure A) and two longitudinal ends (Figure A), wherein at least one of the segments comprises: a plurality of first proximal strut portions (please see annotated Figure B, below); a plurality of first distal strut portions extending proximally from the waist (Figure B); a plurality of first sub-struts having first and second ends (Figure B), wherein every one of the first proximal strut portions, extending distally from the intermediate section (Figure B), divides into the first ends of two of said plurality of first sub-struts (Figure B), with the second ends of those two of said plurality of first sub-struts extending and connecting, respectively, to two different first distal strut portions (Figure B); a plurality of second distal strut portions extending proximally from the distal end 

    PNG
    media_image1.png
    456
    757
    media_image1.png
    Greyscale

Figure A.


    PNG
    media_image2.png
    581
    837
    media_image2.png
    Greyscale

Figure B.


Brady discloses the following regarding claim 3: the method of Claim 2, wherein retrieving the segment and at least a portion of the vascular debris inside the sheath comprises proximally retracting a wire tethered to a proximalmost one of the segments (paras. 0145, 0157-0159, 0566-0572).  
Brady discloses the following regarding claim 4: the method of Claim 2, wherein the vasculature comprises a neurovasculature, and wherein the vascular debris comprises a thrombus (paras. 0001-0003, 0621).  

Brady discloses the following regarding claim 6: the method of Claim 2, wherein, after releasing at least a portion of the segment, the waist of the segment engages a wall of the vasculature (paras. 0025-0030).  
Brady discloses the following regarding claim 7: the method of Claim 2, further comprising aspirating a region adjacent the distal opening after releasing the at least a portion of the segment (paras. 0143-0145).  
Brady discloses the following regarding claim 8: the method of Claim 2, wherein retrieving the segment and at least a portion of the vascular debris inside the sheath comprises causing the segment to revert to the collapsed state (paras. 0074-0075, 0082, 0093, 0145).  
Brady discloses the following regarding claim 9: the method of Claim 2, wherein, after the inserting, the distal opening is positioned distal to the vascular debris (paras. 0001-0003, 0145-0152), and wherein releasing at least a portion of the segment outside the distal opening comprises proximally retracting the sheath relative to the segment (para. 0145).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brady in view of Palmer et al. (US Pub. No. 2004/0068288; hereinafter Palmer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774